Exhibit 10.101

Catalyst Semiconductor, Inc.

Restricted Stock Agreement

2003 STOCK INCENTIVE PLAN

1.                                      NOTICE OF GRANT OF RESTRICTED STOCK

You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Agreement.  Unless otherwise
defined herein, the terms defined in the 2003 Stock Incentive Plan (the “Plan”)
will have the same defined meanings in this Notice of Grant of Restricted Stock
(the “Notice of Grant”) and the Terms and Conditions of the agreement section of
this document (together, the “Restricted Stock Agreement” or the “Agreement”).

Name of Participant and Address

 

Number of Shares Granted

 

Grant Date

 

Grant Number

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:

Vesting Date

 

Vesting in period occurs at

 

   

 

 

 

 

 

 

 

   

 

 

 

 

Termination Period:

Notwithstanding any contrary provision of this Agreement, the balance of the
Shares of Restricted Stock that have not vested at the time of your termination
of Service for any reason will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company upon the date of such
termination.  You will not be entitled to a refund of the price paid for the
Shares of Restricted Stock, if any, returned to the Company pursuant to Section
E of the Terms and Conditions.

See the Terms and Conditions section of this document.

By your acceptance of this on-line document, you and the Company agree that this
Award is granted under and governed by the terms and conditions of the Plan and
this Restricted Stock Agreement, both of which are made a part of this
document.  Your acceptance also confirms that you have reviewed and fully
understand all provisions of the Plan and this Restricted Stock Agreement in
their entirety, and understand that you may choose to obtain the advice of
counsel prior to accepting this Award of Restricted Stock.  As the Participant,
you hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee about any questions relating to the Plan and
this Restricted Stock Agreement.


--------------------------------------------------------------------------------


Terms and Conditions

A.                                   Grant of Restricted Stock:

The Committee hereby grants to the individual named in the Notice of Grant (the
“Participant”), the number of shares of the Company’s Common Stock (the
“Restricted Stock”) for the promise of Services to be provided over the vesting
period set forth in Section C and as a separate incentive in connection with
Participant’s Service and not in lieu of any salary or other compensation for
Participant’s Services, as set forth, and otherwise described in the Notice of
Grant, subject to the terms and conditions of the Plan, which is incorporated
herein by reference.  The Company and Participant hereby agree and acknowledge
that the value of the promise to render Services over the vesting period set
forth in Section C is sufficient consideration for the acquisition of the Shares
and equals or exceeds the par value of such Shares.

B.                                     Escrow of Shares:

1.               All Shares of Restricted Stock will, upon execution of this
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”).  The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to provide Services.

2.               The Escrow Holder will not be liable for any act it may do or
omit to do with respect to holding the Shares of Restricted Stock in escrow
while acting in good faith and in the exercise of its judgment.

3.               Upon Participant’s termination of Services for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company.  Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney in fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.

4.               The Escrow Holder will take all steps necessary to accomplish
the transfer of Shares of Restricted Stock to Participant after they vest
following Participant’s request that the Escrow Holder do so.

5.               Subject to the terms hereof, Participant will have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon.

6.               In the event of any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares, the Shares of Restricted Stock
will be increased, reduced or otherwise changed, and by virtue of any such
change Participant will in his or her capacity as owner of unvested Shares of
Restricted Stock be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested Shares
of Restricted Stock pursuant to this Agreement.  If Participant receives rights
or warrants with respect to any unvested Shares of Restricted Stock, such rights
or warrants may be held or exercised by Participant, provided that until such
exercise any such rights or warrants and after such exercise any shares or other
securities acquired by the exercise of such rights or warrants will be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the


--------------------------------------------------------------------------------




conditions and restrictions which were applicable to the unvested Shares of
Restricted Stock pursuant to this Agreement.  The Committee in its absolute
discretion at any time may accelerate the vesting of all or any portion of such
new or additional shares of stock, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.

7.               The Company may instruct the transfer agent for its Common
Stock to place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement.

C.                                     Vesting Schedule/Period of Restriction:

Except as provided in Section D, and subject to Section E, the Shares of
Restricted Stock awarded by this Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant.  Shares of Restricted Stock
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have continuously provided Service
from the Date of Grant until the date such vesting occurs.

D.                                    Committee Discretion:

The Committee, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock at any
time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock will be considered as having vested as of the date specified by the
Committee.

E.                                    Forfeiture:

Notwithstanding any contrary provision of this Agreement, the balance of the
Shares of Restricted Stock that have not vested at the time of Participant’s
termination of Service for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination.  Participant will not be entitled to a refund of the
price paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section E.  Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of Service.

F.                                      Death of Participant:

Any distribution or delivery to be made to Participant under this Agreement
will, if Participant is then deceased, be made to the administrator or executor
of Participant’s estate.  Any such administrator or executor must furnish the
Company with (1) written notice of his or her status as transferee, and (2)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any applicable laws pertaining to said transfer.

G.                                     Withholding of Taxes:

Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares of Restricted Stock may be released from the escrow
established pursuant to Section B, unless and until satisfactory arrangements
(as determined by the Committee) will have been made by Participant with respect
to the payment of income, employment and other taxes which the Company
determines must be withheld with respect to such Shares.  The Committee, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the minimum amount required to be withheld, (c) delivering to the

2


--------------------------------------------------------------------------------




Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to the Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld.  To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Participant.  If Participant fails
to make satisfactory arrangements for the payment of any required tax
withholding obligations hereunder at the time any applicable Shares otherwise
are scheduled to vest pursuant to Sections C or D, Participant will permanently
forfeit such Shares and the Shares will be returned to the Company at no cost to
the Company.

H.                                    Rights as a Stockholder:

Neither Participant nor any person claiming under or through Participant will
have any of the rights or privileges of a stockholder of the Company in respect
of any Shares deliverable hereunder unless and until certificates representing
such Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant or the Escrow
Agent.  Except as provided in Section B(6), after such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

I.                                         Address for Notices:

Any notice to be given to the Company under the terms of this Agreement will be
addressed to the Company at Catalyst Semiconductor, Inc., 2975 Stender Way,
Santa Clara, CA 95054, or at such other address as the Company may hereafter
designate in writing.

J.                                        Grant is Not Transferable.

Except to the limited extent provided in Section F above, the unvested Shares
subject to this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of any unvested Shares of Restricted Stock subject to this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.

K.                                    Binding Agreement.

Subject to the limitation on the transferability of this grant contained herein,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

L.                                      Additional Conditions to Release from
Escrow:

The Company will not be required to issue any certificate or certificates for
Shares hereunder or release such Shares from the escrow established pursuant to
Section B prior to fulfillment of all the following conditions: (1) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (2) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee will, in its absolute
discretion, deem necessary or advisable; (3) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee will, in its absolute discretion, determine to be necessary or
advisable; and (4) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Committee may establish from time
to time for reasons of administrative convenience.

3


--------------------------------------------------------------------------------




M.                                 Plan Governs.

This Agreement is subject to all terms and provisions of the Plan.  In the event
of a conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern.  Capitalized
terms used and not defined in this Agreement will have the meaning set forth in
the Plan.

N.                                    Committee Authority:

The Committee will have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any Shares
of Restricted Stock have vested).  All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No individual
serving on the Committee (either serving alone or with other individuals) will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

O.                                    Captions:

Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.

P.                                      Agreement Severable.

In the event that any provision in this Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

Q.                                    Modifications to the Agreement:

This Agreement constitutes the entire understanding of the parties on the
subjects covered.  Participant expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.  Modifications to this Agreement
or the Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Section 409A of the Code or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection to this Award of Restricted Stock.

R.                                     Amendment, Suspension or Termination of
the Plan:

By accepting this Award, Participant expressly warrants that he or she has
received a Restricted Stock Award under the Plan, and has received, read and
understood a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

S.                                      Entire Agreement; Governing Law.

The Plan is incorporated herein by reference.  The Plan and this Restricted
Stock Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and superseded in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to Participant’s
interest except by means of a writing signed by the Company and Participant. 
This Restricted Stock Agreement is governed by the internal substantive laws,
but not the choice of law rules, of California without regard to principles of
conflict of laws.

4


--------------------------------------------------------------------------------




T.                                     NO GUARANTEE OF CONTINUED SERVICE.

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES OF RESTRICTED
STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING TO
PROVIDE SERVICE AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

5


--------------------------------------------------------------------------------